              Case 2:19-cv-01456-TSZ Document 54 Filed 07/23/20 Page 1 of 1



 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4
            PARKER SMITH & FEEK INC.,
 5
                                 Plaintiff,
 6                                                        C19-1456 TSZ
               v.
 7                                                        ORDER
            MICHAEL J. REPH, et al.,
 8
                                 Defendants.
 9
            Counsel having advised the Court that this matter has been resolved, and it
10
     appearing that no issue remains for the Court’s determination,
11
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
12
     prejudice and without costs.
13
            In the event settlement is not perfected, any party may move to reopen and trial
14
     will be scheduled, provided such motion is filed within 30 days of the date of this Order.
15
            The Clerk is directed to send a copy of this Order to all counsel of record.
16
            IT IS SO ORDERED.
17
            Dated this 23rd day of July, 2020.
18

19

20                                                    A
                                                      Thomas S. Zilly
21
                                                      United States District Judge
22

23

     ORDER - 1
